                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

DESHAWN ROBINSON and DIANDRA
DECRESCENZO,

                Plaintiffs,

v.                                                   Case No: 2:17-cv-386-FtM-38CM

NATIONAL CREDIT SYSTEMS,
INC.,

                Defendant.
                                            /

                                           ORDER1

       Before     the    Court   is   Magistrate   Judge   Carol   Mirando’s   Report   and

Recommendation. (Doc. 97). Judge Mirando recommends granting and denying in part

Plaintiffs Deshawn Robinson and Diandra Decrescenzo’s Motion for Attorney’s Fees and

Costs (Doc. 79). Neither Plaintiffs nor Defendant National Credit Systems, Inc. filed a

timely objection to the Report and Recommendation. The matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).         In the absence of specific objections, there is no


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       After careful consideration and an independent review of the file, the Court accepts

and adopts the Report and Recommendation (Doc. 97) in full.

       Accordingly, it is now

       ORDERED:

       1. The Report and Recommendation (Doc. 97) is ACCEPTED and ADOPTED

and incorporated into this Order.

       2. Plaintiffs’ Motion for Attorney’s Fees and Costs (Doc. 79) is GRANTED in part

and DENIED in part. Plaintiffs are awarded $31,337.50 in attorney’s fees and $1,558.00

in costs for a total of $32,895.50.

       3. The Clerk of the Court is DIRECTED to amend the judgment to include the

amount awarded herein.

       DONE and ORDERED in Fort Myers, Florida this 6th day of February, 2019.




Copies: All Parties of Record




                                            2
